Citation Nr: 0808032	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-26 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as the result of exposure to Agent Orange in Vietnam.  

2.  Entitlement to service connection for congestive heart 
failure, including as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to July 
1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
a September 2002 rating decision, the RO denied service 
connection for diabetes mellitus, secondary to exposure to 
Agent Orange in Vietnam.  In a February 2004 rating decision, 
the RO denied service connection for congestive heart 
failure, claimed as secondary to diabetes mellitus.  

The Board notes that service connection for diabetes mellitus 
was previously denied in a September 1995 rating decision on 
the basis that the condition was not shown during service or 
manifest to a compensable degree within the first post-
service year.  See 38 C.F.R. § 1110, 38 C.F.R. § 3.303, 
3.307, 3.309(a).  Although the veteran was notified of the 
RO's decision and his appellate rights in a September 1995 
letter, he did not appeal.  Thus, the decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In March 2002, the veteran requested reopening of his claim 
for service connection for diabetes mellitus, arguing that 
his current diabetes mellitus is the result of exposure to 
Agent Orange in Vietnam.  Generally, the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001).  

In that regard, the Board notes that effective July 9, 2001, 
38 C.F.R. § 3.309(e) was amended to establish presumptive 
service connection for diabetes mellitus based on exposure to 
herbicides such as Agent Orange.  See 66 Fed. Reg. 23,168 
(2001).  Where, as here, there has been an intervening 
liberalization of law that creates a new basis of 
entitlement, an otherwise previously and finally denied claim 
may be readjudicated de novo.  Spencer v. Brown, 4 Vet. App. 
283 (1993), aff'd, 17 F.3d 368 (Fed.Cir.1994).  
In light of the foregoing, the Board will adjudicate the 
veteran's claim for service connection for diabetes mellitus, 
secondary to exposure to Agent Orange, on a de novo basis.  
The Board notes that the veteran and his representative have 
not argued that service connection on a direct basis or a 
presumptive basis under section 3.309(a) is warranted or that 
new and material evidence has been submitted to reopen such a 
claim.  Thus, the Board will limit its inquiry to the issue 
of entitlement to service connection for diabetes mellitus on 
a presumptive basis under section 3.309(e).  See Robinson v. 
Mansfield, No. 04-1690 (U.S. Vet. App. Jan. 29, 2008) 
(acknowledging that VA "does not have the resources to 
investigate sua sponte every conceivable unsupported theory 
of entitlement," and holding that the Board is not required 
to sua sponte raise and reject "all possible" theories of 
entitlement in order to render a valid opinion).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran did not serve in the Republic of Vietnam during the 
Vietnam era, and his overseas service did not involve duty or 
visitation in the Republic of Vietnam. 

2.  Congestive heart failure was not clinically evident 
during service or for many years thereafter and the record 
contains no indication that the veteran's current congestive 
heart failure is causally related to his active service, any 
incident therein, or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus may not be presumed to have been 
incurred during active service due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

2.  Congestive heart failure was not incurred in active 
service, may not be presumed to have been incurred in active 
service, nor is such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a May 2002 letter issued prior to the 
initial decision on the claims, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information in 
support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that in an August 
2003 letter, the RO advised the veteran to submit evidence 
"showing you served in-country in the Republic of Vietnam.  
In-country means that between January 9, 1962 and May 7, 1975 
you physically served in or visited the Republic of Vietnam.  
If you were stationed aboard a ship, you must have 
disembarked in Vietnam."

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
have otherwise affected the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  In that regard, 
the Board notes that for the disabilities at issue in this 
case, service connection has been denied.  Thus, the 
Dingess/Hartmann elements of effective date and degree of 
disability are not at issue.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA clinical records 
identified by the veteran.  The RO has also requested the 
veteran's service personnel records from the National 
Personnel Records Center (NPRC), as well as any evidence 
showing that he served in the Republic of Vietnam during the 
Vietnam era, the critical element in this case.  Despite 
being given the opportunity to do so, the veteran has neither 
submitted nor identified any additional evidence pertaining 
to his claims.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2007).  

Although the veteran has not been afforded a VA medical 
examination in connection with this appeal, the Board 
concludes that one is not necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  With respect to 
the claim of service connection for diabetes mellitus, given 
the nature of the matter at issue in this case, a medical 
opinion would serve no useful purpose.  With respect to the 
claim of service connection for congestive heart failure, as 
set forth in more detail below, congestive heart failure was 
not shown during service or for many years thereafter, nor 
does the record contain any indication that the veteran's 
current congestive heart failure is causally related to the 
veteran's active service or a service-connected disability.  
Under these circumstances, an examination or opinion is not 
necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  




Background

The veteran's service medical records are negative for 
complaints or findings of diabetes mellitus or congestive 
heart failure.  His service medical records show that he was 
treated for unrelated complaints at several clinics, 
including in Okinawa and Thailand.  The service medical 
records contain no indication that the veteran was in Vietnam 
at any time during his period of active service.

At the veteran's July 1977 military separation medical 
examination, his heart, cardiovascular system, and endocrine 
system were normal.  A chest X-ray was negative, as was 
laboratory testing, including urinalysis.  On a report of 
medical history, the veteran specifically denied a history of 
heart trouble and sugar in the urine.

The veteran's DD Form 214 shows that he had one year and 
three days of foreign and/or sea service.  He received the 
Air Force Longevity Service Award, the National Defense 
Service Medal, and the Armed Forces Good Conduct Medal, but 
no awards or decorations indicative of service in the 
Republic of Vietnam.  

In April 1995, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
diabetes mellitus.  On his application, he claimed that he 
had been treated for diabetes mellitus during service, from 
1975 to 1976.  His application is entirely silent for any 
mention of congestive heart failure or service in Vietnam.  

In connection with his claim, the RO received VA clinical 
records, dated from April to May 1995, showing treatment for 
several disabilities, including insulin-dependent diabetes 
mellitus.  These records are silent for any mention of 
congestive heart failure.  

Additionally, the veteran underwent VA medical examination in 
August 1995, at which he reported that he had first been 
diagnosed as having diabetes in 1978 and had been started on 
insulin at that time.  After examining the veteran, the 
examiner diagnosed diabetes mellitus.  No complaints or 
findings of congestive heart failure were noted.  

In a September 1995 rating decision, the RO denied service 
connection for diabetes mellitus, finding that the service 
medical records were negative for complaints or findings of 
diabetes mellitus, and that a urine test conducted at service 
discharge was negative for any indication of diabetes 
mellitus.  In addition, the RO noted that the evidence of 
record did not establish that diabetes mellitus was 
manifested to a compensable degree within one year of service 
discharge.  Although the veteran was notified of the decision 
and his appellate rights in a September 1995 letter, he did 
not appeal within the applicable time period.  

In December 2000, the veteran filed a claim for nonservice-
connected pension, alleging that he was unable to work due to 
diabetes mellitus.  He made no mention of congestive heart 
failure.  Evidence received in support of the claim included 
VA clinical records, dated from June 2000 to January 2001, 
showing treatment for diabetes mellitus.  In addition, the 
veteran was afforded a VA medical examination in March 2001.  
The diagnosis was diabetes mellitus.  The VA medical records 
and March 2001 VA examination report are negative for 
diagnoses of congestive heart failure.  In an April 2001 
rating decision, the RO denied entitlement to nonservice-
connected pension.

In March 2002, the veteran requested reopening of his claim 
of service connection for diabetes mellitus.  

In support of his claim, the RO obtained VA clinical records, 
dated from January 2002 to May 2002, showing continued 
treatment for diabetes mellitus.  These records are negative 
for complaints or findings of congestive heart failure.  

In addition, the RO contacted the National Personnel Records 
Center (NPRC) and requested information regarding any service 
the veteran may have had in Vietnam.  In September 2002, NPRC 
responded that no such information was of record.  

In a September 2002 rating decision, the RO denied service 
connection for diabetes mellitus, finding that the veteran's 
DD Form 214 did not document service in Vietnam and that the 
NPRC had indicated that they had no information that the 
veteran had served in Vietnam.  

In a December 2002 statement, the veteran disagreed with the 
RO's decision, claiming that he had, in fact, served in 
Vietnam.  He claimed that he had been exposed to Agent Orange 
on many occasions.  

In a July 2003 statement, the veteran indicated that he had 
been "in Vietnam around 1974 or 1975 guarding the aircraft 
that was dispensing Agent Orange while I was in both Vietnam 
and Thialand [sic]."  He also amended his claim to include 
service connection for congestive heart failure, secondary to 
diabetes mellitus.  

Thereafter, the RO received additional VA clinical records, 
dated from June to July 2003, showing that in July 2003, the 
veteran complained of lower extremity edema.  A chest X-ray 
showed an enlarged heart.  The diagnosis was lower extremity 
edema, most likely due to congestive heart failure from 
diastolic dysfunction.  May also be due to amyloidosis 
involving heart, GI, renal accounting for congestive heart 
failure.  

In a September 2004 statement, the veteran claimed that he 
had been stationed in Vietnam with the security police at 
Bien Hoa and had been exposed to Agent Orange while he was 
there.  The veteran stated that he "was in Vietnam during 
1973 at this location and I was guarding B-52s while I was in 
country."  

Thereafter, the RO again contacted the NPRC and requested a 
copy of the veteran's personnel file.  In June 2005, the NPRC 
indicated that the veteran's personnel file was not 
available, but performance reports corresponding to the 
veteran's active duty were provided.  These records show that 
from August 1972 to April 1974, the veteran was stationed at 
Fairchild Air Force Base in Washington State.  From April 
1974 to April 1975, he was stationed at Kadena Air Force Base 
in Okinawa, Japan.  From April 1975 to April 1977, he was 
stationed at Whiteman Air Force Base in Missouri.  There is 
no indication that he served in the Republic of Vietnam.  
Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2007).

The Board notes that the Court has held that the applicable 
statute, 38 U.S.C. § 1116(f), does not by its terms limit 
application of the presumption of service connection for 
herbicide exposure to those who set foot on the soil of the 
Republic of Vietnam.  The Court further indicated that the VA 
Secretary's regulations, while a permissible exercise of 
rulemaking authority, do not clearly preclude application of 
the presumption to a member of the Armed Forces who served 
aboard ship in close proximity to the land mass of the 
Republic of Vietnam.  The Court further held that, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the receipt of 
a Vietnam Service Medal (VSM), without any additional proof 
required that a veteran who served in waters offshore 
actually set foot on land in the Republic of Vietnam.  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006). 

In this case, however, the veteran did not receive the 
Vietnam Service Medal, nor did he serve aboard a ship in the 
waters offshore Vietnam.  He does not contend otherwise.  
Thus, the Board finds that Haas is not applicable in this 
case.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  The enumerated diseases which are deemed 
to be associated with herbicide exposure include diabetes 
mellitus.  See 38 C.F.R. § 3.309(e).  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Diabetes mellitus

The veteran seeks presumptive service connection for diabetes 
mellitus, claiming that he was exposed to Agent Orange in 
Vietnam.  

As noted above, a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Diabetes mellitus is associated with 
herbicide exposure and shall be service connected if a 
veteran was presumably exposed to a herbicide agent during 
active service.  38 C.F.R. § 3.309(e).

In this case, records from the service department show that 
the veteran served overseas in Okinawa and Thailand during 
the Vietnam era.  Service in other areas does not constitute 
service in the Republic of Vietnam without evidence showing 
actual visitation to the Republic of Vietnam.  See e.g. VA 
O.G.C. Prec. Op. No. 7-93 (holding that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace).  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required.  

In this case, in July 2003, the veteran recalled that he had 
been "in Vietnam around 1974 or 1975 guarding the aircraft 
that was dispensing Agent Orange."  More recently, in a 
September 2004 statement, the veteran recalled that that he 
"was in Vietnam during 1973 at this location and I was 
guarding B-52s while I was in country."  

The Board has carefully considered the veteran's contentions.  
However, none of the evidence provided by the service 
department specifically indicates that the veteran was ever 
in Vietnam; rather, these records clearly show that for all 
of 1973, he was stationed at Fairchild Air Force Base in 
Washington State, which contradicts his recent recollection 
that he was in Vietnam at that time.  Similarly, records show 
that, later in 1974 and in 1975, he was stationed in Okinawa 
and do not document any service in Vietnam.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the probative value 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the service department records do not 
support the veteran's recent recollections of his Vietnam 
service.  The Board finds that the contemporaneous records 
are entitled to more probative weight than the recollections 
of the veteran of events which occurred decades previously.  

In view of the objective record, the Board is unable to 
conclude that the evidence creates a reasonable doubt that 
the veteran's active service included visitation within the 
Republic of Vietnam during the Vietnam era.  As noted above, 
efforts to secure official records confirming his presence in 
Vietnam have yielded no confirmation.  Although the Board has 
taken the veteran's contentions into consideration, the Board 
finds the pertinently negative service records to be more 
credible and more probative.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).

For the reasons set forth above, the Board finds that the 
most probative evidence of record indicates that the 
veteran's active service did not involve duty in or 
visitation to the Republic of Vietnam during the Vietnam era.  
Thus, it cannot be presumed that the veteran was exposed to 
an herbicide agent during service and service connection for 
diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 
3.307 and 3.309 is not warranted.

Setting aside the Agent Orange presumptions, the Board has 
considered the veteran's contentions to the effect that he 
was actually exposed to Agent Orange while "guarding the 
aircraft that was dispensing Agent Orange" in Thailand.  The 
veteran has provided no detail, however, concerning how he 
knew that he had actually been exposed to herbicides.

The veteran's service medical and personnel records contain 
absolutely no indication that he was exposed to Agent Orange 
or any other herbicide agent in service.  There is no 
objective evidence of such exposure.  Moreover, the veteran's 
contention appears to amount to speculation on his part and 
is not probative as to whether or not he was exposed to Agent 
Orange.  Absent probative evidence that he was exposed to 
Agent Orange during service, there is no basis upon which to 
award service connection for diabetes mellitus on a direct 
basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus.  The 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

Congestive heart failure

The veteran also seeks service connection for congestive 
heart failure.

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of congestive 
heart failure.  Indeed, at his July 1977 military separation 
medical examination, the veteran's heart and cardiovascular 
system were normal.  

The post-service medical evidence is similarly negative for 
complaints or findings of congestive heart failure for many 
years after service.  In fact, the first notation of 
congestive heart failure is in 2003, approximately twenty-six 
years after the veteran's separation from service.  Moreover, 
there is no indication in the evidence of record that any 
medical professional has related the veteran's current 
congestive heart failure to his active service or any 
incident therein.  Likewise, the record contains no 
indication, nor does the veteran contend, that he has had 
continuous congestive heart failure symptoms since his 
separation from service.  See Mense v. Derwinski, 1 Vet. App. 
354 (1991).  In view of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for congestive heart failure on a direct 
or presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.307, 3.309.

The Board has also considered the veteran's contentions that 
his congestive heart failure is secondary to his diabetes 
mellitus.  In order for a claimant to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

As set forth above, the Board has determined that service 
connection for diabetes mellitus is not warranted.  Service 
connection is not in effect for any other disability.  Under 
these circumstances, service connection for congestive heart 
failure on a secondary basis is not warranted.  38 C.F.R. 
§ 3.310; see also Wallin, 11 Vet. App. at 512.  

In summary, lacking probative evidence of congestive heart 
failure in service, for many years thereafter, or probative 
evidence which relates the current congestive heart failure 
to the veteran's period of service, any incident therein, or 
any service-connected disability, service connection is not 
warranted.  For the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for congestive heart failure.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange in Vietnam, 
is denied.  

Entitlement to service connection for congestive heart 
failure, including as secondary to diabetes mellitus, is 
denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


